Case: 12-10360         Date Filed: 10/04/2012   Page: 1 of 5

                                                                       [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10360
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 8:11-cr-00309-SCB-TGW-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellee,

                                                  versus

MIGUEL ANTONIO TORRES,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (October 4, 2012)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
               Case: 12-10360     Date Filed: 10/04/2012   Page: 2 of 5

      Miguel Torres appeals his sentence of 384 months of imprisonment

following his pleas of guilty to brandishing a firearm during a robbery, 18 U.S.C.

§ 924(c)(1)(A), and brandishing a firearm in furtherance of a carjacking, id.

Torres argues, for the first time on appeal, that his sentences to statutory minimum

terms of imprisonment are contrary to the goals of the Sentencing Commission and

fail to account for the statutory sentencing factors. Torres also argues, for the first

time, that his cumulative sentence constitutes cruel and unusual punishment in

violation of the Eighth Amendment. The government argues that Torres waived

his right to appeal his sentence and invited the errors about which he complains.

We affirm.

      Torres entered a plea agreement with the government where, in exchange

for his two pleas of guilty, the government agreed to dismiss one count of

brandishing a firearm, two counts of robbery in violation of the Hobbs Act, and

two counts of carjacking. The plea agreement stated that Torres faced a

mandatory minimum sentence of 7 years for brandishing a firearm during a

robbery to run consecutive to a mandatory minimum sentence of 25 years for

brandishing a firearm in furtherance of a carjacking. The plea agreement provided

that Torres waived his right to appeal or challenge collaterally his sentence subject

to three exceptions: the sentence exceeded the “applicable guidelines range as

                                           2
               Case: 12-10360     Date Filed: 10/04/2012    Page: 3 of 5

determined by the Court”; the sentence exceeded the maximum statutory penalty;

or the sentence violated the Eighth Amendment.

      At a change of plea hearing before a magistrate judge, Torres verified that

he had read and understood each page of the plea agreement. Torres

acknowledged that he faced a minimum sentence of 32 years of imprisonment and

that he had agreed, subject to the three exceptions, to waive the right to appeal his

sentence. The district court later accepted Torres’s guilty pleas.

      In a sentencing memorandum, Torres requested a sentence of 32 years of

imprisonment. Torres stated that “32 years . . . is a just punishment that takes into

consideration the nature and circumstances of [his] offense, [his] history and

characteristics . . . , the seriousness of [his] offense, the notion of promoting

respect for the rule of law” and would “provide just punishment for the offense, . .

. afford adequate deterrence to criminal conduct, and . . . protect the public from

future crimes . . . .” Torres acknowledged that the “statutory scheme . . . d[id] not

allow [him] to argue for anything less than 32 years.”

      During the sentencing hearing, defense counsel stated that Torres “rest[ed]

on what [he] put in the Sentencing Memorandum” and “accept[ed] his

punishment.” The district court sentenced Torres to 384 months of imprisonment.

The district court reminded Torres that he “had waived his right to appeal by

                                           3
               Case: 12-10360     Date Filed: 10/04/2012    Page: 4 of 5

entering into the plea agreement,” and Torres acknowledged the remarks made by

the district court that it had not committed an error that fell within any of the three

exceptions to the waiver.

      Torres argues that the imposition of mandatory minimum sentences is

contrary to the goals of the Sentencing Commission and fails to account for the

statutory sentencing factors, but these arguments are barred by the appeal waiver

in Torres’s guilty plea. The magistrate judge explained the waiver to Torres

during his change of plea hearing, and Torres acknowledged that he had agreed to

waive his right to appeal his sentence. See United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005). Torres knowingly and voluntarily waived the

right to appeal these two aspects of his sentence.

      Torres’s appeal waiver does not bar his argument that his sentence violates

the Eighth Amendment, but that argument is barred under the doctrine of invited

error. Torres invited the district court to sentence him to 32 years of

imprisonment. See United States v. Love, 449 F.3d 1154, 1157 (11th Cir. 2006).

Because Torres received the sentence that he requested, he “cannot now, on

appeal, complain that the [sentence] was erroneous.” United States v. Chandler,

996 F.2d 1073, 1084 (11th Cir. 1993).

      Even if Torres had not invited a sentence of 32 years, his argument about a

                                           4
                 Case: 12-10360   Date Filed: 10/04/2012   Page: 5 of 5

violation of the Eighth Amendment would fail. Torres’s sentences of 84 months

and 300 months for his firearms crimes were mandatory. See United States v.

Castaing-Sosa, 530 F.3d 1358, 1361–62 (11th Cir. 2008). Torres agreed to a

sentence of 32 years of imprisonment, and he acknowledged in his sentencing

memorandum and at the sentencing hearing that the sentence was just and

reasonable. “In general, a sentence within the limits imposed by statute is neither

excessive nor cruel and unusual under the Eighth Amendment,” United States v.

Moriarty, 429 F.3d 1012, 1024 (11th Cir. 2005) (internal quotation marks

omitted), and Torres fails to explain how his sentence is grossly disproportionate

to his crimes.

      We AFFIRM Torres’s sentence.




                                          5